                                                                                                                   Reset Form

 1                                    UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3   Ernesto Del Barrio Jr., et al.                   )
                                                      )            3:20-cv-07341
                                                          Case No: _______________
 4                                                    )
                                      Plaintiff(s),   )   APPLICATION FOR
 5                                                    )   ADMISSION OF ATTORNEY
             v.
                                                      )   PRO HAC VICE
 6   Porsche Cars North America, Inc., et             )   (CIVIL LOCAL RULE 11-3)
     al.                                              )
 7
                                      Defendant(s).   )
                                                      )
 8
         I, Ryan McDevitt                         , an active member in good standing of the bar of
 9    Washington                   , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: plaintiffs                                   in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                Matthew Preusch                         an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                                LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    1201 Third Ave., Suite 3200                           801 Garden Street, Suite 301
      Seattle, WA 98101                                     Santa Barbara, CA 93101
14
       MY TELEPHONE # OF RECORD:                            LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    206-623-1900                                          805-456-1496
       MY EMAIL ADDRESS OF RECORD:                          LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    rmcdevitt@kellerrohrback.com                          mpreusch@kellerrohrback.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 43305        .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 10/20/20                                                Ryan McDevitt
22                                                                                APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Ryan McDevitt                                  is granted,
                                                                                             ISTRIC
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney
                                                                                        TE
                                                                                          S D
                                                                                                must
                                                                                                   T C indicate
26                                                                                    TA
     appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
                                                                                                                       O
                                                                                        S




                                                                                                                        U
                                                                                       ED




                                                                                                                         RT




     designated in the application will constitute notice to the party.
                                                                                   UNIT




27
                                                                                                                               R NIA




28   Dated: 10/21/2020                                                                                             Spero
                                                                                                         seph C.
                                                                                   NO




                                                                                                 Judge Jo
                                                                                                                               FO




                                                             UNITED STATES DISTRICT/MAGISTRATE JUDGE
                                                                                    RT




                                                                                                                           LI




                                                                                            ER
                                                                                       H




                                                                                                                       A




                                                                                                 N                         C
                                                                                                                   F
                                                                                                     D IS T IC T O
                                                                                                           R
     PRO HAC VICE APPLICATION & ORDER                                                                                 October 2012
